            Case 1:21-cv-02236-JMF Document 8 Filed 03/17/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      3/17/2021


MIGUEL TEJEDA,

                                            Plaintiff,
                                                                          21-CV-02236 (JMF)(SN)
                          -against-
                                                                                   ORDER
PARK SOUTH HOTEL LLC,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On Tuesday, March 16, 2021, the Honorable Jesse M. Furman assigned this matter to my

docket for settlement. In light of the Court’s busy calendar, settlement conferences must

generally be scheduled at least six to eight weeks in advance. The Court will likely be unable to

accommodate last-minute requests for settlement conferences, and the parties should not

anticipate that litigation deadlines will be adjourned in response to late requests for settlement

conferences. The parties are directed to contact Courtroom Deputy Rachel Slusher by email at

Rachel_Slusher@nysd.uscourts.gov with three (3) mutually convenient dates, no later than one

week after an answer is filed to schedule a settlement conference to take place at least two weeks

before the initial pretrial conference in this case.

        The parties should assume that the settlement conference will be conducted by telephone

using a platform that will allow the Court to hold confidential conversations with counsel and the

party representative(s) for each side.

SO ORDERED.


DATED:           March 17, 2021
                 New York, New York
